              Case 2:21-cv-06237-SK Document 1 Filed 08/02/21 Page 1 of 12 Page ID #:1



              1 DANTE T. PRIDE (SBN 262362)
                  dpride@pridelawfirm.com
              2 JESSICA K. PRIDE (SBN 249212)
              3 jpride@pridelawfirm.com
                  ALANA MCMAINS (SBN 285942)
              4 amcmains@pridelawfirm.com
              5 THE PRIDE LAW FIRM
                  2831 Camino Del Rio S, Suite 104
              6 San Diego, California 92108
              7 Telephone: 619-516-8166
                  Facsimile: 619-785-3414
              8
                  Attorneys for Plaintiff DOMINIQUE WARE
              9
         10
                                      UNITED STATES DISTRICT COURT
         11
                              FOR THE CENTRAL DISTRICT OF CALIFORNIA
         12
         13
         14       DOMINIQUE WARE, an individual,        Case No.:

         15                   Plaintiff,                PLAINTIFF’S FIRST AMENDED
         16                                             COMPLAINT FOR:
                        v.
         17                                             1) VIOLATION OF 42 U.S.C. § 1983
         18       CITY OF LOS ANGELES; and                 (EXCESSIVE FORCE);
                  DOES 1-25, inclusive;                 2) VIOLATION OF 42 U.S.C. § 1983 –
         19                                                MONELL (FAILURE TO
         20                      Defendants.               PROPERLY TRAIN/SUPERVISE)
                                                        3) BATTERY;
         21                                             4) INTENTIONAL INFLICTION OF
         22                                                EMOTIONAL DISTRESS;
                                                        5) VIOLATION OF RALPH ACT
         23                                                (CIVIL CODE § 51.7);
         24                                             6) BANE CIVIL RIGHTS ACT (CIVIL
                                                           CODE § 52.1); AND
         25                                             7) NEGLIGENCE
         26
                                                        JURY TRIAL DEMANDED
         27
         28
T HE P RIDE                                             -1-
LAW FIRM                                       COMPLAINT FOR DAMAGES
              Case 2:21-cv-06237-SK Document 1 Filed 08/02/21 Page 2 of 12 Page ID #:2



              1        Plaintiff DOMINIQUE WARE (“Plaintiff”), by and through his counsel of
              2 record, hereby alleges the following:
              3                       PARTIES, JURISDICTION, AND VENUE
              4        1.    Plaintiff is, and at all relevant times was, an individual residing in Los
              5 Angeles County, California.
              6        2.    At all times relevant to this Complaint, Defendant CITY OF LOS
              7 ANGELES (“the CITY”) is a public entity, a county in the State of California, of
              8 which the LAPD is a department.
              9        3.    Plaintiff is ignorant as to the true names, identities, and capacities of
         10 Defendants DOES 1 through 25, inclusive. Therefore, Plaintiff sues these
         11 Defendants under the fictitious designation of DOES 1 through 25. Plaintiff will
         12 amend this Complaint once their identities have been ascertained as well as facts
         13 giving rise to their liability.
         14            4.    Defendants Does 1-25, individually and in their official capacities, at
         15 all times relevant herein, officers and/or employees for the Los Angeles Police
         16 Department, acting in their official capacity and under color of law. These
         17 defendants include deputies in supervisory positions that participated in training
         18 other officers, in the supervision of the use of force by other officers, and in
         19 reporting incidents of use of force to other employees within LAPD.
         20            5.    Venue is proper in this Court because the acts and omissions
         21 complained of all occurred within the County of Los Angeles.
         22            6.    This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343(3),
         23 and 1343(4). This Court further has supplemental jurisdiction over the pendent
         24 state law claims under 28 U.S.C. § 1376(a).
         25            7.    On December 11, 2020, Plaintiff filed a claim for damages with the
         26 CITY, as required by California Government Code § 910. On February 2, 2020,
         27 the CITY denied Plaintiff’s claim.
         28                                   GENERAL ALLEGATIONS
T HE P RIDE                                               -2-
LAW FIRM                                      COMPLAINT FOR DAMAGES
              Case 2:21-cv-06237-SK Document 1 Filed 08/02/21 Page 3 of 12 Page ID #:3



              1        8.    On May 30, 2020, a demonstration occurred in downtown Los
              2 Angeles. The demonstration was in response to the killings of George Floyd,
              3 Ahmaud Arbery, Breonna Taylor, and the hundreds of other Black citizens who
              4 have been killed by the police.
              5        9.    Plaintiff attended the demonstration in order to publicly protest against
              6 policy brutality.
              7        10.   While at the protest, Plaintiff stood peacefully, chanted, and made
              8 video recordings on his telephone.
              9        11.   At about 8:00 pm, without warning, Los Angeles Police Department
         10 officers began firing non-lethal rounds at the crowd.
         11            12.   Plaintiff was struck in the hand by a kinetic-impact bean bag
         12 projectile. Upon impact, Plaintiff screamed out in pain. The bean bag projectile
         13 struck his right index finger and his knuckle. Plaintiff did not throw anything at Los
         14 Angeles Police Department officers.
         15            13.   As of the date of this filing, Plaintiff has not been charged with
         16 violating any law on the night DOE officer decided to open fire on him.
         17            14.   Once Plaintiff went to urgent care, the doctors confirmed that he had
         18 suffered a torn ligament to his right index finger. Now, approximately a year later,
         19 Plaintiff still suffers, among other things, emotional distress, and post-traumatic
         20 stress disorder.
         21                                   FIRST CAUSE OF ACTION
         22                    VIOLATION OF 42 U.S.C. § 1983 (EXCESSIVE FORCE)
         23                                  (Against DOES 1-25, inclusive)
         24            15.   Plaintiff hereby realleges and incorporates by reference all allegations
         25 set forth in the preceding paragraphs as if fully set forth herein.
         26            16.   Plaintiff had a firmly established right under the Fourth Amendment to
         27 be free from the wanton and unnecessary infliction of pain in the form of the use of
         28 excessive force by the authorities.
T HE P RIDE                                              -3-
LAW FIRM                                      COMPLAINT FOR DAMAGES
              Case 2:21-cv-06237-SK Document 1 Filed 08/02/21 Page 4 of 12 Page ID #:4



              1        17.    Defendant DOE, while acting under color of state law as an officer(s)
              2 with the LAPD, deprived Plaintiff of that right by using excessive force against him
              3 by shooting him while he was peacefully protesting.
              4        18.    Defendants DOES 1-25, inclusive, while acting under color of state
              5 law as LAPD officers, deprived Plaintiff of that right by using excessive force
              6 against him by shooting him in the hand with a kinetic-impact weapon.
              7        19.    As a result of the conduct of DOES 1-25, inclusive, Plaintiff was
              8 injured physically, psychologically, and emotionally. Defendants’ use of excessive
              9 force was both the cause-in-fact and the proximate cause of Plaintiff’s injuries.
         10            20.    The conduct alleged herein was done in deliberate or reckless
         11 disregard of Plaintiff’s constitutionally protected rights, justifying the award of
         12 exemplary damages against Defendant in an amount according to proof at the time
         13 of trial in order to deter Defendant from engaging in similar conduct and to make an
         14 example by way of monetary punishment. Plaintiffs is also entitled to attorneys'
         15 fees and costs of suit herein.
         16                                  SECOND CAUSE OF ACTION
         17                  VIOLATION OF 42 U.S.C. § 1983 / MONELL (FAILURE TO
         18                                 PROPERLY TRAIN/SUPERVISE)
         19                   (Against Defendants the CITY and Supervisory DOES 12-25)
         20            21.    Plaintiff hereby realleges and incorporates by reference all allegations
         21 set forth in the preceding paragraphs as if fully set forth herein.
         22            22.    The CITY OF LOS ANGELES and Supervisory DOE Defendants 12-
         23 25 are each liable for the deprivation of Plaintiff’s constitutional rights under
         24 Monell v. Department of Social Services of the City of New York, 436 U.S. 658
         25 (1978), and its progeny, which hold that municipal entities may be held liable for
         26 violations of Constitutional rights committed by its employees if the violations
         27 arose from:
         28
T HE P RIDE                                               -4-
LAW FIRM                                       COMPLAINT FOR DAMAGES
              Case 2:21-cv-06237-SK Document 1 Filed 08/02/21 Page 5 of 12 Page ID #:5



              1                 a.     a widespread practice that, although not authorized by written
              2              law or express municipal policy, is “so permanent and well settled as to
              3              constitute a custom or usage” with the force of law;
              4                 b.     the ratification of the illegal and unconstitutional conduct by an
              5              individual with final policy-making authority; and/or
              6                 c.     a failure to adequately train municipal employees resulting in
              7              the deliberate indifference to the constitutional rights of citizens.
              8        23.      Defendants The CITY OF LOS ANGELES and Supervisory DOE
              9   Defendants 12-25 failed to provide adequate supervision and discipline to deputies
         10       that hold the power, authority, insignia, equipment and arms entrusted to them.
         11            24.      Defendants The CITY OF LOS ANGELES and Supervisory DOE
         12       Defendants 12-25 were aware of the widespread problems with the use of
         13       excessive force within LAPD. Despite this knowledge, Defendants took no action
         14       to supervise or discipline deputies, or to provide better training as to proper use of
         15       force.
         16            25.      Defendants The CITY OF LOS ANGELES and Supervisory DOE
         17       Defendants 12-25 have a lengthy history of ratifying deputy misconduct by failing
         18       to conduct appropriate investigations. They have refused to investigate
         19       misconduct and/or taken no remedial steps or actions against deputies.
         20            26.      There has been an official policy of acquiescence in the wrongful
         21       conduct. Defendants failed to promulgate corrective policies and regulations in
         22       the face of repeated Constitutional violations. Defendants condoned and
         23       acquiesced in the abusive behavior of their subordinates by refusing to retrain
         24       them, discipline them, or correct their abusive behavior.
         25           27.       Defendant the CITY OF LOS ANGELES and Supervisory DOE
         26 Defendants 12-25, as a matter of custom, practice, or policy, failed to institute,
         27 require, and enforce proper and adequate training and supervision for the use of
         28 kinetic impact projectiles by its employees, when the need for such training and
T HE P RIDE                                                  -5-
LAW FIRM                                         COMPLAINT FOR DAMAGES
              Case 2:21-cv-06237-SK Document 1 Filed 08/02/21 Page 6 of 12 Page ID #:6



              1 supervision was obvious. Defendants' failure to properly train and supervise its
              2 employees resulted in a violation of Plaintiff’s Fourth Amendment rights.
              3       28.     Multiple peaceful protesters were harmed by kinetic impact projectiles
              4 and similar “less lethal” weapons fired LAPD deputies, which suggests that this
              5 was not merely an accident or a bad act by one officer, but rather a widespread
              6 deficiency in the policies, practices, and customs of LAPD.
              7       29.     The LAPD’s Beanbag Shotgun policy that was in place at the time of
              8 Plaintiff’s injury (Use of Force – Tactics Directive No. 6.3) states that “officers
              9 shall exercise de-escalation techniques to resolve potential use of force incidents
         10 and seek voluntary compliance from suspects/subjects.” It further states that less-
         11 lethal force options are only permissible when: “[a]n officer reasonably believes
         12 that a suspect or subject is violently resisting arrest or poses an immediate threat of
         13 violence or physical harm.” It goes on to note, “Less-lethal force options shall not
         14 be used for a suspect or subject who is passively resisting or merely failing to
         15 comply with commands.” Officers shall also consider “the severity of the crime.”
         16 Officers are required to “give a verbal warning” prior to using the beanbag shotgun
         17 so long as there is not a “surprise/tactical element” such as in “a hostage situation or
         18 a subject threatening suicide.”
         19           30.     Plaintiff was not violently resisting arrest nor did he pose an
         20 immediate threat of violence or physical harm. He was never charged with any
         21 crime, let alone a severe one. He received no verbal warning prior to being shot.
         22           31.     The DOE Defendant who shot Plaintiff thus did not comply with
         23 LAPD’s stated policy that had existed since 2018, suggesting that he was not
         24 properly trained in this type of force.
         25           32.     Defendants’ failure to properly train and supervise its officers, as a
         26 matter of policy, custom, and practice, was deliberately indifferent to Plaintiff’s
         27 Fourth Amendment rights and done with conscious disregard for the dangers of
         28 harm and injury to him and others similarly situated.
T HE P RIDE                                                -6-
LAW FIRM                                       COMPLAINT FOR DAMAGES
              Case 2:21-cv-06237-SK Document 1 Filed 08/02/21 Page 7 of 12 Page ID #:7



              1         33.   As a result of these failures by the CITY OF LOS ANGELES and
              2 Supervisory DOE Defendants 12-25 Plaintiff was injured physically,
              3 psychologically, and emotionally. Defendants’ conduct was both the cause-in-fact
              4 and the proximate cause of Plaintiff’s injuries.
              5                                THIRD CAUSE OF ACTION
              6                                           BATTERY
              7                             (Against the CITY and DOES 1-25)
              8         34.   Plaintiff hereby realleges and incorporates by reference all allegations
              9 set forth in the preceding paragraphs as if fully set forth herein.
         10             35.   Defendants DOES 1-25, inclusive, caused Plaintiff to be touched by
         11 kinetic impact projectiles.
         12             36.   Plaintiff did not consent to the touching by DOES 1-25, inclusive.
         13             37.   Plaintiff was harmed and offended by Defendants’ conduct.
         14             38.   A reasonable person in Plaintiff’s situation would have been offended
         15 by the touching.
         16             39.   Plaintiff sustained severe damages, including physical pain, suffering,
         17 and emotional distress, as well as economic damages including but not limited to
         18 medical expenses and lost wages, in an amount to be proven at trial.
         19             40.   Defendant CITY is liable in respondeat superior for the conduct of
         20 individual defendant DOES 1-25, inclusive, in the course and scope of their
         21 employment, per Government Code § 815.2.
         22             41.   The conduct of DOES 1-25, inclusive, was malicious and oppressive,
         23 such that punitive damages are appropriate in order to punish these Defendants and
         24 deter them from engaging in similar conduct in the future.
         25                                FOURTH CAUSE OF ACTION
         26                   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
         27                     (Against Defendants the CITY, and DOES 1-25, inclusive)
         28             42.   Plaintiff hereby realleges and incorporates by reference all allegations
T HE P RIDE                                                -7-
LAW FIRM                                       COMPLAINT FOR DAMAGES
              Case 2:21-cv-06237-SK Document 1 Filed 08/02/21 Page 8 of 12 Page ID #:8



              1 set forth in the preceding paragraphs as if fully set forth herein.
              2         43.   The conduct of Defendants DOES 1-25, inclusive, as set forth in the
              3 preceding paragraphs, was outrageous. It was so extreme as to exceed all bounds of
              4 that usually tolerated in a civilized society.
              5         44.   Defendants intended to cause Plaintiff emotional distress and/or acted
              6 with reckless disregard for the probability that Plaintiff would suffer emotional
              7 distress, when DOES 1-25, inclusive, shot Plaintiff with kinetic impact projectiles.
              8         45.   Plaintiff suffered severe emotional distress, with damages in an
              9 amount to be proven at trial.
         10             46.   Defendants’ conduct was a substantial factor in causing Plaintiff’s
         11 severe emotional distress.
         12             47.   Defendant CITY is liable in respondeat superior for the conduct of
         13 individual defendant DOES 1-25, inclusive, in the course and scope of their
         14 employment, per Government Code § 815.2.
         15             48.   The conduct of Defendant DOES 1-25, inclusive, was malicious and
         16 oppressive, such that punitive damages are appropriate in order to punish these
         17 Defendants and deter them from engaging in similar conduct in the future.
         18                                     FIFTH CAUSE OF ACTION
         19                       VIOLATION OF RALPH ACT (CIVIL CODE § 51.7)
         20                           (Against Defendants the CITY and DOES 1-25)
         21             49.   Plaintiff hereby realleges and incorporates by reference all allegations
         22 set forth in the preceding paragraphs as if fully set forth herein.
         23             50.   Defendants the CITY and DOES 1-25, inclusive, committed a violent
         24 act against Plaintiff.
         25             51.   A substantial motivating reason for Defendants’ conduct was
         26 Plaintiff’s race, color, and/or political affiliation or Defendant’s perception of
         27 Plaintiff’s race, color, and/or political affiliation. Specifically, the substantial
         28 motivating reason for their conduct was Plaintiff’s affiliation with the Black Lives
T HE P RIDE                                                -8-
LAW FIRM                                        COMPLAINT FOR DAMAGES
              Case 2:21-cv-06237-SK Document 1 Filed 08/02/21 Page 9 of 12 Page ID #:9



              1 Matter movement, which constitutes a political affiliation under the Ralph Act.
              2         52.   Plaintiff was harmed, including physical pain, suffering, emotional
              3 distress, and economic damages including but not limited to medical expenses and
              4 lost wages, in an amount to be proven at trial.
              5         53.   Defendants’ conduct was a substantial factor in causing Plaintiff’s
              6 harm.
              7         54.   The conduct of DOES 1-25, inclusive, was malicious and oppressive,
              8 such that punitive damages are appropriate in order to punish these Defendants and
              9 deter them from engaging in similar conduct in the future.
         10             55.   Defendant the CITY is liable in respondeat superior for the conduct of
         11 individual defendant DOES 1-25, inclusive, in the course and scope of their
         12 employment, per Government Code § 815.2.
         13                                    SIXTH CAUSE OF ACTION
         14                        BANE CIVIL RIGHT ACT (CIVIL CODE § 52.1)
         15                          (Against Defendants the CITY and DOES 1-25)
         16             56.   Plaintiff hereby realleges and incorporates by reference all allegations
         17 set forth in the preceding paragraphs as if fully set forth herein.
         18             57.   On the afternoon of May 30, 2020, Plaintiff was exercising his First
         19 Amendment rights to free speech and assembly by attending a political protest and
         20 chanting against police use of excessive force against Black Americans.
         21             58.   By threats, intimidation, and/or coercion, Defendants the CITY, and
         22 DOES 1-25, inclusive, intentionally interfered with or attempted to interfere with
         23 Plaintiff’s rights.
         24             59.   By threats, intimidation, and/or coercion, Defendants caused Plaintiff
         25 to reasonably believe that if he exercised his right to free speech and/or assemble,
         26 Defendants would commit violence against him and that Defendants had the
         27 apparent ability to carry out the threats.
         28             60.   Further, Defendants acted violently against Plaintiff to prevent him
T HE P RIDE                                               -9-
LAW FIRM                                      COMPLAINT FOR DAMAGES
          Case 2:21-cv-06237-SK Document 1 Filed 08/02/21 Page 10 of 12 Page ID #:10



              1 from exercising his right to free speech and/or right to assemble, as well as to
              2 retaliate against Plaintiff for exercising his right to free speech and/or assemble.
              3         61.   The CITY condoned, approved of, directed, and encouraged the use of
              4 excessive, unlawful force at the May 30, 2020 protest. DOES 1-25, at the direction
              5 of and with the approval of supervisory officers of the LAPD, violated the CITY’s
              6 written policies, and standard law enforcement practices, regarding the use of “less
              7 than lethal” kinetic impact projectiles such as the bean bag round he shot at
              8 Plaintiff. These violations included, but are not limited to, firing bean bag rounds
              9 into a large crowd at the direction of and with the approval of supervisory officers
         10 of LAPD.
         11             62.   Defendants intended to deprive Plaintiff of his enjoyment of the
         12 interests protected by the First Amendment rights to free speech and assembly.
         13             63.   Plaintiff was severely harmed, including physical pain, suffering, and
         14 emotional distress, as well as economic damages including but not limited to
         15 medical expenses and lost wages, in an amount to be proven at trial.
         16             64.   The conduct of all Defendants was a substantial factor in causing
         17 Plaintiff’s harm.
         18             65.   The conduct of Defendant DOES 1-25, inclusive, was malicious and
         19 oppressive, such that punitive damages are appropriate in order to punish these
         20 Defendants and deter them from engaging in similar conduct in the future.
         21             66.   Defendant the CITY is liable in respondeat superior for the conduct of
         22 individual defendant DOES 1-25, inclusive, in the course and scope of their
         23 employment, per Government Code § 815.2.
         24                               SEVENTH CAUSE OF ACTION
         25                                         NEGLIGENCE
         26                                    (Against All Defendants)
         27             67.   As law enforcement officers tasked with serving the public, all
         28 Defendants owed a special duty of care to Plaintiff, as well as the general duty of
T HE P RIDE                                               - 10 -
LAW FIRM                                       COMPLAINT FOR DAMAGES
          Case 2:21-cv-06237-SK Document 1 Filed 08/02/21 Page 11 of 12 Page ID #:11



              1 care owed by all people to each other in the state of California.
              2        68.     Defendants breached their duty of care to Plaintiff by utilizing force
              3 against him, including but not limited to shooting him with kinetic impact
              4 projectiles.
              5        69.     Plaintiff was severely harmed, including physical pain, suffering, and
              6 emotional distress, as well as economic damages including but not limited to
              7 medical expenses and lost wages, in an amount to be proven at trial.
              8        70.     Defendants’ negligence was a substantial factor in causing that harm to
              9 Plaintiff.
         10            71.     The conduct of Defendant DOES 1-25, inclusive, was malicious and
         11 oppressive, such that punitive damages are appropriate in order to punish these
         12 Defendants and deter them from engaging in similar conduct in the future.
         13            72.     Defendant the CITY is liable in respondeat superior for the conduct of
         14 individual defendant DOES 1-25, inclusive, in the course and scope of their
         15 employment, per Government Code § 815.2.
         16                                       PRAYER FOR RELIEF
         17                    WHEREFORE, Plaintiff DOMINIQUE WARE prays for relief as
         18 follows:
         19            1.      General and compensatory damages according to proof at the time of
         20 trial;
         21            2.      Attorney’s fees pursuant to 42 U.S.C. § 1983 and California Civil
         22 Code §§ 52 and 52.1(i);
         23            3.      Civil penalties pursuant to California Civil Code §§ 52 and 52.1(i);
         24            4.      Punitive and exemplary damages;
         25            5.      Declaratory and injunctive relief remedying the continued policies,
         26 customs and practices governing how the LAPD uses less-lethal weapons such as
         27 bean-bag metal kinetic projectiles, and its general response to political
         28 demonstrations;
T HE P RIDE                                               - 11 -
LAW FIRM                                       COMPLAINT FOR DAMAGES
          Case 2:21-cv-06237-SK Document 1 Filed 08/02/21 Page 12 of 12 Page ID #:12



              1        6.    Costs of suit herein and interest; and
              2        7.    Any further equitable relief that this Court deems just and appropriate.
              3
              4                                       JURY DEMAND
              5        Plaintiff demands a jury trial on all issues in this case.
              6
              7   Dated: August 2, 2021                      THE PRIDE LAW FIRM
              8
              9
                                                             By:
         10                                                     DANTE T. PRIDE
                                                                JESSICA K. PRIDE
         11                                                     ALANA MCMAINS
                                                                Attorneys for Plaintiff
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
T HE P RIDE                                                - 12 -
LAW FIRM                                       COMPLAINT FOR DAMAGES
